Name: Commission Regulation (EEC) No 2959/87 of 1 October 1987 suspending advance fixing of the export refunds for wheat gluten
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279/14 Official Journal of the European Communities 2. 10 . 87 COMMISSION REGULATION (EEC) No 2959/87 of 1 October 1987 suspending advance fixing of the export refunds for wheat gluten Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended - by Regulation (EEC) No 1900/87 (2), and in particular the first subparagraph of Article 16 (7) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the refund may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas there is a danger that, if arrangements are adhered to, refunds could be fixed in advance in the short term for quantities considerably in excess of the quanti ­ ties which might be expected under more normal condi ­ tions ; Whereas the above situation requires that application of the provisions concerning advance fixing of refunds for the product concerned be temporarily suspended ; Article 1 Advance fixing of the export refund for wheat gluten falling within subheading 11.09 A of the Common Customs Tariff is suspended from 2 to 9 October 1987 inclusive. Article 2 This Regulation shall enter into force on 2 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 October 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 182, 3 . 7. 1987, p . 40.